   Case: 2:19-cv-00305-CMV Doc #: 33 Filed: 07/16/20 Page: 1 of 3 PAGEID #: 131




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         :    Case No. 2:19-cv-305
                                                   :
                      Plaintiff,                   :
                                                   :    MAGISTRATE JUDGE VASCURA
                    v.                             :
                                                   :
 ONE HUNDRED THIRTY THOUSAND                       :
 AND 00/100 DOLLARS ($130,000.00) IN               :
 UNITED STATES CURRENCY, et al.,                   :
                                                   :
                      Defendants.                  :


                         JUDGMENT AND DECREE OF FORFEITURE

       This matter comes before the Court on the United States’ Motion for entry of a Judgment

and Decree of Forfeiture pursuant to Rule 54 of the Federal Rules of Civil Procedure and 21 U.S.C.

§ 881(a)(6). (Doc. 32.) After a thorough review of the record, the Court finds the following:

       That on January 31, 2019, the United States filed a verified Complaint for Forfeiture In

Rem in the present action seeking the forfeiture of One Hundred Thirty Thousand and 00/100

Dollars ($130,000.00) in United States Currency (Defendant 1) and Sixty Thousand and 00/100

Dollars ($60,000.00) in United States Currency (Defendant 2) (Doc. 1);

       That this action was brought to enforce the provisions of 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter;

       That process was duly issued herein and returned according to law (Doc. 4);
   Case: 2:19-cv-00305-CMV Doc #: 33 Filed: 07/16/20 Page: 2 of 3 PAGEID #: 132




       That notice of the civil forfeiture action against the defendants was given according to law

(Docs. 5, 6, 20);

       That Bilal Abdulkadir and Fuad Omer have filed timely claims and answers asserting an

interest in the defendants (Docs. 8, 9, 11, 13);

       That a Default Judgment (Doc. 29) was entered against Mohamed Omar who, having

received written notice of this action (Doc. 20), did not file a claim or request an extension of the

filing deadline;

       That the United States and claimant Fuad Omer have entered into a Settlement Agreement

as to his claim to Defendant 1, $130,000.00 in United States Currency, in which the United States

agrees to release $100,000.00 to Fuad Omer in full settlement of his claim, and Fuad Omer agrees

to the entry of a Judgment and Decree of Forfeiture, forfeiting all of his right, title, and interest in

the balance of Defendant 1, a total of $30,000.00 in United States Currency to the United States,

pursuant to 21 U.S.C. § 881(a)(6) (see Doc. 32-1);

       That the United States and claimant Bilal Abdulkadir have entered into a Settlement

Agreement as to his claim to Defendant 2, $60,000.00 in United States Currency, in which the

United States agrees to release $40,000.00 to Bilal Abdulkadir in full settlement of his claim, and

Bilal Abdulkadir agrees to the entry of a Judgment and Decree of Forfeiture, forfeiting all of his

right, title, and interest in the balance of Defendant 2, a total of $20,000.00 in United States

Currency to the United States, pursuant to 21 U.S.C. § 881(a)(6) (see Doc. 32-2); and

       That this Court has jurisdiction pursuant to 21 U.S.C. § 881(a)(6), 28 U.S.C. § 1345, and

28 U.S.C. § 1355.

       NOW THEREFORE, based upon the above findings, and the Court being otherwise fully

advised in the matter, it is hereby ORDERED, ADJUDGED, AND DECREED:




                                                   2
   Case: 2:19-cv-00305-CMV Doc #: 33 Filed: 07/16/20 Page: 3 of 3 PAGEID #: 133




        1.      That all right, title, and interest in the following subject property is hereby

CONDEMNED and FORFEITED to the United States pursuant to 21 U.S.C. § 881(a)(6):

                Thirty Thousand and 00/100 Dollars ($30,000.00) in United States
                Currency; and

                Twenty Thousand and 00/100 Dollars ($20,000.00) in United States
                Currency;

        2.      That in accordance with Rule 54 of the Federal Rules of Civil Procedure, judgment

is hereby entered against Fuad Omer, Bilal Abdulkadir, and all other persons and entities who

might have an interest in this subject property;

        3.      That all right, title, and interest in and to this subject property is vested in the United

States, and no right, title, or interest shall exist in any other person or entity;

        4.      That the United States shall dispose of the subject property in accordance with the

law;

        5.      That the United States shall return $100,000.00 to Fuad Omer in accordance with

the Settlement Agreement (Doc. 32-1); and

        6.      That the United States shall return $40,000.00 to Bilal Abdulkadir in accordance

with the Settlement Agreement (Doc. 32-2).


        IT IS SO ORDERED.



                                                  /s/ Chelsey M. Vascura
                                                 CHELSEY M. VASCURA
                                                 UNITED STATES MAGISTRATE JUDGE




                                                    3
